DETAILED ACTION
First Office Action with respect to claims 1-20.  Claims 1, 6, 10, 11, 16 and 20 are independent.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

List of cited references
3GPP TS23.501 V16.1.0
TS23.501
06-2019
3GPP TS23.502 V16.1.0
TS23.502
06-2019
3GPP TS23.503 V16.1.0
TS23.503
06-2019
3GPP TSG-SA WG2 Mtg #133

S2-1906169

05-2019
Mtg #133
S2-1906117
05-2019


Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed. The prior art of record doesn’t teach each and every element of the claim including 

 transmit, to the PCF, an NF register request response message for an acknowledgement that an NF register request is accepted, 
receive, from an access and mobility management function (AMF), an NF discovery request message including capability information to indicate that the PCF supporting a capability for the replacement of DNN is preferred, and 
transmit, to the AMF, an NF discovery response message including capability information to indicate whether or not the PCF supports the replacement of DNN.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-13 and 15-19 are rejected under 35 U.S.C. 103 as being un-patentable over S2-1906117 in view of TS23.501, TS23.502, TS23.503 and S2-1906169, all hereafter 3GPP

Regarding claim 1, 3GPP discloses – A method performed by an access and mobility management function (AMF) in a mobile communication system, the method comprising selecting a policy control function (PCF) for a replacement of data network name (DNN), based on a received registration request message from a user equipment (UE), transmitting, to the PCF, allowed network slice selection assistance information (NSSAI) for the UE, receiving, from the PCF, first list information on the replacement of DNN, based on the allowed NSSAI, receiving, from the UE, a protocol data unit (PDU) session establishment request message including single NSSAI (S-NSSAI) for a PDU session and a UE requested DNN  and determining to perform a replacement of the UE requested DNN, based on the first list information. (TS23.502 at Section (4.2.2.2.2), Fig. 4.4.4.4.4-1 and related numbered passages. 
S2-1906039 teaches - Provision of DNN replacement decision from the PCF to the AMF. AMF to request DNN replacement from the PCF. AMF requests PCF to perform a DNN replacement before continuing the PDU Session Establishment procedure. During PDU Session Establishment procedure and in case of DNN replacement, the PCF provides the selected DNN to the AMF. The PCF may update RFSP index based on the Allowed NSSAI. The PCF shall select DNN and provide the selected DNN to AMF. The List of DNNs defines the rules for UE requested DNN(s) to be replaced. (5.3.3)
S2-1906037 teaches - Subscription Information may include a wildcard DNN per subscribed S-NSSAI: when a wildcard DNN is associated with a subscribed S-NSSAI, the subscription allows, for this S-NSSAI, the UE to establish a PDU Session using any DNN value. The PCF provides the selected DNN to the AMF. The AMF uses the selected DNN in the query towards the NRF for the SMF selection and provides both requested and selected DNN to the selected SMF. 
TS23.501 teaches PCF may indicate a policy for DNN replacement of UE requested DNNs not supported by the network, and/or indicate a list of UE requested DNNs per S-NSSAI valid for the serving network, that are subject for replacement. (5.6.1)
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered all of the available references to support designing a system and/or components of a system to operate in compliance with the standard.  For the DNN replacement in the systems discussed in the instant invention a combination of the cited portions of the specific references describe the steps of the claim. The combining of the 3GPP references would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 2, TS23.501 teaches the first list information includes at least one of S-NSSAI, and wherein each of the at least one of S-NSSAI corresponds to second list information including at least one of DNN. (the mapping of each S-NSSAI of the Requested NSSAI to the HPLMN S-NSSAIs, to ensure that the network is able to verify whether the S-NSSAI(s) in the Requested NSSAI are permitted based on the Subscribed S-NSSAIs.) (4.2.2.2.2) p. 24-26. Also, S2-1906169 at 6.1.2x

Regarding claim 3, S2-1906169 teaches in case that the S-NSSAI for the PDU session corresponds to the at least one of S-NSSAI included in the first list information and the UE requested DNN corresponds to the at least one of DNN included in the second list information, the replacement of the UE requested DNN is performed, and wherein, in case that the UE requested DNN is not supported by a network and the UE requested DNN is not indicated for replacement in the second list information, a registration request of the UE is rejected with a cause value. S2-1906169 at 6.1.2x Also, S2-1906117 at Table 6.1.2.5-1 with reference to TS23.501 at (4.2.2.2.2).

Regarding claim 5, TS23.501 teaches transmitting, to the PCF, a message to request for the replacement of the UE requested DNN including information on the S-NSSAI for the PDU session and the UE requested DNN; and receiving, from the PCF, a selected DNN by the PCF, wherein the UE requested DNN is replaced by the selected DNN. (The management of the SMF selection enables the PCF of the serving PLMN to provide the AMF with rules on  either rejection or request to the PCF for replacement of UE requested DNN(s) subject to replacement by request from the PCF, as described in TS 23.501 [2], clause 5.6.1.) S2-1906117 at p. 1-2.

Regarding claim 6, the analysis used for claim 1 applies as the claims contain similar features, this claim viewed from the perspective of a policy control function (PCF).
Regarding claim 7, the analysis used for claim 2 applies.
Regarding claim 8, the analysis used for claim 3 applies.
Regarding claim 9, the analysis used for claim 5 applies.
Regarding claim 10, the analysis used for claim 6 applies.

Regarding claim 10, the analysis used for claim 1 applies as the claims contain similar features, this claim viewed from the perspective of a network repository function (NRF). 

Regarding claim 11, the analysis used for claim 1 applies as the claims contain similar features, this claim viewed from the perspective of an access and mobility management function (AMF). 
Regarding claim 12, the analysis used for claim 2 applies.
Regarding claim 13, the analysis used for claim 3 applies.
Regarding claim 15, the analysis used for claim 5 applies.

Regarding claim 16, the analysis used for claim 1 applies as the claims contain similar features, this claim viewed from the perspective of a policy control function (PCF). 
Regarding claim 17, the analysis used for claim 2 applies.
Regarding claim 18, the analysis used for claim 3 applies.
Regarding claim 19, the analysis used for claim 5 applies.
Regarding claim 15, the analysis used for claim 6 applies.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-2019/0053308 A1
Castellanos et al. 
02-2019
Us-2019/0335392 A1
Qiao et al.
10-2019





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643